 Case 2:19-cv-13159-TGB-EAS ECF No. 1 filed 10/28/19                  PageID.1      Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN

LELAND FOSTER,                                    )
                                                  )
               Plaintiff,                         )   Case No. 2:19-cv-13159
v.                                                )
                                                  )
CPLG PROPERTIES L.L.C.., a Delaware               )   Judge:
limited liability company,                        )
                                                  )
                                                  )
                                                  )
               Defendant.                         )



                            COMPLAINT FOR EQUITABLE RELIEF

       Plaintiff, LELAND FOSTER, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr., Counsel for Plaintiff, and Valerie J. Fatica, Co-Counsel for Plaintiff, hereby

files this Complaint against Defendant CPLG PROPERTIES, L.L.C., a Delaware limited

liability company for injunctive relief, attorneys’ fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), alleging as follows:

                                 JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Leland Foster, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188(a), against the Defendant

       as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

       U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original


                                                 1
 Case 2:19-cv-13159-TGB-EAS ECF No. 1 filed 10/28/19                PageID.2      Page 2 of 10



     jurisdiction over civil actions arising under the Constitution, laws, or treaties of the

     United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over

     actions to secure civil rights extended by the United States government, and 28 U.S.C. §

     1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

     subject to supplemental jurisdiction.

3.   Venue is proper in the Eastern District of Michigan as venue lies in the judicial district of

     the property situs. The Defendant’s property and operations complained of by Plaintiff

     are located in this judicial district, where the business of public accommodation is

     conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, LELAND FOSTER (“Plaintiff”) is an Ohio resident, is sui juris, and qualifies

     as an individual with disability as defined by the ADA, 42 U.S.C. § 12102(2), 28 C.F.R.

     36.104.

5.   Defendant CPLG PROPERTIES, L.L.C. operates and owns a La Quinta located at

     12888 Reeck Rd, Southgate, MI 48195 in Wayne County. Plaintiff has patronized

     Defendant’s hotel and business previously as a place of public accommodation.

6.   Upon information and belief, the facilities owned by CPLG PROPERTIES, L.L.C. are

     non-compliant with the remedial provisions of the ADA. As Defendant owns, leases,

     leases to, or operates a place of public accommodation as defined by the ADA and the

     regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, Defendant is

     responsible for complying with the obligations of the ADA. Defendant’s facilities as a

     hotel and place of public accommodation fails to comply with the ADA and its

     regulations, as also described further herein.

                                               2
 Case 2:19-cv-13159-TGB-EAS ECF No. 1 filed 10/28/19                 PageID.3      Page 3 of 10



7.    Plaintiff is an individual diagnosed with cerebral palsy and permanently uses a

      wheelchair for mobility. Plaintiff has difficulty grasping with his hands also as a result of

      his disability. As such, he is substantially limited in performing one or more major life

      activities, including but not limited to, standing and walking, as defined by the ADA and

      its regulations thereto. Plaintiff has twice been an overnight hotel guest at the property

      that forms the basis of this lawsuit, most recently on or about August 22, 2019, and he

      plans to return to the property to avail himself of the goods and services offered to the

      public at the property.

8.    Plaintiff is an avid adaptive sports enthusiast and participates regularly with the active

      local adaptive sports community, including weekly adaptive tennis, frequent adaptive

      rock wall climbing, kayaking, adaptive hand cycle events and skiing in Southeast

      Michigan. Through his participation in adaptive sports, Leland Foster has established

      many friendships in the area with whom he socializes regularly and with whom he

      frequents many establishments in the Wayne County region. Frequently his trips and

      events require overnight accommodations.

9.    During the Plaintiff’s stays, and most recently on the night of August 22, 2019, Plaintiff

      encountered architectural barriers at the subject property that violate the ADA and its

      regulations. The barriers to access at the property have endangered Plaintiff’s safety.

10.   Completely independent of the personal desire to have access to this place of public

      accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

      purpose of discovering, encountering, and engaging discrimination against the disabled in

      public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

      Plaintiff personally visits the public accommodation; engages all of the barriers to access,

                                                3
 Case 2:19-cv-13159-TGB-EAS ECF No. 1 filed 10/28/19                  PageID.4      Page 4 of 10



      or at least all of those that Plaintiff is able to access; and tests all of those barriers to

      access to determine whether and the extent to which they are illegal barriers to access;

      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity and

      as a “tester,” visited the Facility, encountered barriers to access at the Facility, and

      engaged and tested those barriers, suffered legal harm and legal injury, and will continue

      to suffer such harm and injury as a result of the illegal barriers to access and the ADA

      violations set forth herein.

11.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendant’s non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.         Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendant. Plaintiff desires to visit the Defendant’s place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      hotel and its amenities without fear of discrimination.

12.   The Defendant has discriminated against the individual Plaintiff by denying him access to

      the full and equal enjoyment of the goods, services, facilities, privileges, advantages

                                                4
 Case 2:19-cv-13159-TGB-EAS ECF No. 1 filed 10/28/19                PageID.5     Page 5 of 10



      and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

13.   The Defendant has discriminated and is continuing to discriminate, against the Plaintiff in

      violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

      1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

      $500,000 or less).

14.   A preliminary inspection of La Quinta, including its facilities, has shown that many

      violations of the ADA exist. These violations include, but are not limited to:


Type and Number of Designated Accessible Guestrooms

      A. There are no designated accessible guestrooms equipped with roll-in showers,
         whereas for a hotel with 100 guestrooms a minimum of one is required, in violation
         of the ADA whose remedy is readily achievable.

      B. The Defendant’s hotel offers varied types, prices and classes of lodging options but
         does not disperse accessible accommodations among the types, instead locating them
         only in one type, an overnight guest room with one full size bed, in violation of the
         ADA whose remedy is readily achievable.

The Designated Mobility Accessible Guestrooms and Guestroom #121

      C. The bathtub in the designated accessible guestroom contains insufficient clearance in
         front of it, whereas clearance in front of bathtubs should extend the length of the
         bathtub and be 30 inches wide minimum, in violation of the ADA whose remedy is
         readily achievable.

      D. The bathtub is missing grabs bars and those that do exist are not compliant, in
         violation of the ADA whose remedy is readily achievable.

      E. The hotel’s accessible guestroom bathroom is missing a permanent or removable in-
         tub seat, in violation of the ADA whose remedy is readily achievable.

      F. The hotel’s accessible guestroom shower spray unit is mounted in excess of allowable
         range, in violation of the ADA whose remedy is readily achievable.

      G. The hotel’s accessible guestroom shower spray unit fails to provide on/off controls, in
         violation of the ADA whose remedy is readily achievable.

      H. The hotel’s accessible guestroom bathroom water closet have non-compliant grab
                                               5
 Case 2:19-cv-13159-TGB-EAS ECF No. 1 filed 10/28/19                PageID.6     Page 6 of 10



          bars, whereas the rear grab bar is a non-compliant length, in violation of the ADA
          whose remedy is readily achievable.

       I. The hotel’s accessible guestroom bathroom toilet paper dispenser is not mounted in
          the required location in front of the water closet measured to the centerline of the
          dispenser, in violation of the ADA whose remedy is readily achievable.

       J. The water closet side grab bar use impaired by toilet paper dispenser mounted above
          and within 12 inches in violation of the ADA whose remedy is readily achievable.

Lobby Restroom


       K. The hotel lobby’s restroom contains amenities such as hooks and paper towel
          dispensers mounted in excess of allowable reach range, in violation of the ADA
          whose remedy is readily achievable.

       L. The hotel lobby’s restroom lavatory lacks required knee and toe clearance for
          wheelchair users, in violation of the ADA whose remedy is readily achievable.

       M. The bathroom toilet paper dispenser is not mounted in the required location in front of
          the water closet measured to the centerline of the dispenser, in violation of the ADA
          whose remedy is readily achievable.

       N. The water closet side grab bar use impaired by a seat cover dispenser mounted above
          and within 12 inches in violation of the ADA whose remedy is readily achievable.


Access to Goods and Services

       O. The lobby registration and service counter surface exceeds 36 inches in height above
          the finish floor and the alternate writing surface provided does not offer equivalent
          facilitation, in violation of the ADA whose remedy is readily achievable.

       P. There are no breakfast area dining surfaces with required knee and toe clearance for
          patrons who use wheelchairs for mobility, in violation of the ADA whose remedy is
          readily achievable.

Policies and Procedures

       Q. The Defendant lacks or has inadequate defined policies and procedures for the
          assistance of disabled patrons, in contravention of the ADA whose remedy is readily
          achievable.



                                               6
 Case 2:19-cv-13159-TGB-EAS ECF No. 1 filed 10/28/19                   PageID.7   Page 7 of 10



15.   The discriminatory violations described in Paragraph 14 by Defendant CPLG

      PROPERTIES, L.L.C. are not an exclusive list of the Defendant’s ADA violations.

      Plaintiff requires further inspection of the Defendant’s place of public accommodation

      and facilities in order to photograph and measure all of the discriminatory acts violating

      the ADA and all of the barriers to access. The Plaintiff has been denied access to

      Defendant’s accommodations; benefit of services; activities; and has otherwise been

      discriminated against and damaged by the Defendant, as set forth above. The individual

      Plaintiff, and all others similarly situated will continue to suffer such discrimination,

      injury and damage without the immediate relief provided by the ADA as requested

      herein.   In order to remedy this discriminatory situation, the Plaintiff requires an

      inspection of the Defendant’s place of public accommodation, facilities and operations in

      order to determine all of the areas of non-compliance with the Americans with

      Disabilities Act.

                               COUNT I
            VIOLATION OF THE AMERICANS WITH DISABILITES ACT

16.   Plaintiff restates the allegations of ¶¶1-15 as if fully rewritten here.

17.   The hotel at issue, as owned and operated by CPLQ PROPERTIES, L.L.C.,

      constitutes a public accommodation and service establishment, and as such, must be, but

      is not, in compliance with the Americans with Disabilities Act ("ADA") or Americans

      with Disabilities Act Accessibility Guidelines ("ADAAG").

18.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages of the property on the basis of disability due to Defendant’s

      failure to comply with Title III of the Americans with Disabilities Act and its

      accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendant will
                                                 7
 Case 2:19-cv-13159-TGB-EAS ECF No. 1 filed 10/28/19                      PageID.8   Page 8 of 10



       continue to discriminate against Plaintiff and others with disabilities unless and until

       Defendant is compelled to remove all physical barriers that exist at the facility, including

       those specifically set forth herein, and make the facility accessible to and usable by

       persons with disabilities, including Plaintiff.

19.    The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

       and is damaged by irreparable harm.             Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendant is required to remove the

      physical barriers, dangerous conditions, and ADA violations that exist at the Facility,

      including those set forth herein.

20.   Pursuant to 42 U.S.C. §12187, Plaintiff requests that the Court issue an injunction

      requiring Defendant to make such readily achievable alterations as are legally required to

      provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorney’s fees and costs of maintaining this action.

                             COUNT II
 VIOLATION OF MICHIGAN PERSONS WITH DISABILITIES CIVIL RIGHTS ACT
                        M.C.L. § 37.1301 et seq.

21.   Plaintiff restates the allegations of ¶¶1 - 2 0 as if fully rewritten here.

22.   R.A.X.I. DEVELOPMENT CORPORATION operates a "place[s] of public

      accommodation" pursuant to M.C.L §37.1301(a).

23.   Defendant committed an unlawful act pursuant to M.C.L §37.1302(a) by denying Plaintiff

      the full enjoyment of its goods, services, accommodations, advantages, facilities, or

      privileges. Whereas, the Defendant has denied Mr. Foster and others with mobility

      impairment handicap compliant transient lodging without undertaking readily achievable

                                                   8
 Case 2:19-cv-13159-TGB-EAS ECF No. 1 filed 10/28/19                 PageID.9        Page 9 of 10



      barrier removal.

24.   Pursuant to M.C.L §37.1606, Plaintiff is entitled to compensatory and exemplary damages,

      and attorneys’ fees and costs, in an amount to be determined at trial, but in any event not

      less than $25,000.00, as well as issuance of an injunction requiring Defendant to allow

      full and equal enjoyment of its goods, services, facilities, privileges, and advantages to

      disabled persons.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendant to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys’ fees and costs of maintaining this action; and,



      For COUNT II, compensatory and exemplary damages, attorneys’ fees and costs, in an

      amount to be determined at trial, but in any event not less than $25,000.00, as well as

      issuance of an injunction requiring Defendant to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons.

                                            Respectfully Submitted,

                                            Counsel for Plaintiff:

                                            /s/ Owen B Dunn Jr.
                                            Owen B. Dunn, Jr., Esq. (p66315)
                                            Law Offices of Owen Dunn, Jr.
                                            The Ottawa Hills Shopping Center
                                            4334 W. Central Ave., Suite 222
                                            Toledo, OH 43615
                                            (419) 241-9661 – Phone
                                            (419) 241-9737 – Facsimile
                                            Monroe, MI (734) 240-0848
                                            dunnlawoffice@sbcglobal.net
                                                9
Case 2:19-cv-13159-TGB-EAS ECF No. 1 filed 10/28/19      PageID.10      Page 10 of 10




                                   and

                                   Valerie J. Fatica (0083812)
                                   4334 W. Central Ave., Suite 222
                                   Toledo, OH 43615
                                   (419) 654-1622 – Phone
                                   valeriefatica@gmail.com
                                   *Admitted to bar of the E. District of MI




                                     10
